Case: 10-51018     Document: 00511571689         Page: 1     Date Filed: 08/15/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 15, 2011
                                     No. 10-51018
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MANUEL DE JESUS HERNANDEZ-HERNANDEZ, also known as Manuel
Jesus Hernandez-Hernandez, also known as Rodolfo Loera, also known as
Manuel de Jesus Hernandez-Hernandez,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:10-CR-1981-1



Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Manuel De Jesus Hernandez-Hernandez appeals the sentence imposed
following his guilty plea conviction for illegal reentry into the United States. He
contends that the sentence is greater than necessary to achieve the sentencing
goals of 18 U.S.C. § 3553(a), overstates the seriousness of his offense, results in




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-51018    Document: 00511571689      Page: 2   Date Filed: 08/15/2011

                                  No. 10-51018

unjust double counting, and fails to take into account his personal
characteristics, as well as his benign motive for reentry.
      Under the ordinary standard of review, we afford a sentence within a
properly calculated guidelines range a presumption of reasonableness. However,
because Hernandez-Hernandez failed to object to the reasonableness of the
sentence in the district court, review is limited to plain error. See United States
v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007). To succeed under this standard,
Hernandez-Hernandez must show an error that is clear or obvious and that
affects his substantial rights. See Puckett v. United States, 129 S. Ct. 1423, 1429
(2009).
      Hernandez-Hernandez has not shown that the district court plainly erred
in imposing his 60-month sentence. This court has previously rejected the
argument that a sentence pursuant to U.S.S.G. § 2L1.2 is unreasonable because
it resulted from unjust double counting. United States v. Duarte, 569 F.3d 528,
529-31 (5th Cir. 2009). Moreover, the record demonstrates that the district court
considered Hernandez-Hernandez’s arguments for a lesser sentence, including
his personal history, characteristics, and motive. After weighing those factors,
the district court concluded that the Guidelines provided the appropriate
sentencing range. The district court’s decision to sentence within the Guidelines
is entitled to deference. See United States v. Campos-Maldonado, 531 F.3d 337,
339 (5th Cir. 2008). Hernandez-Hernandez’s disagreement with the sentence
does not suffice even to rebut the presumption of reasonableness that attaches
to a sentence within the advisory guidelines range. Thus, he has shown no
reversible plain error.
      AFFIRMED.